Citation Nr: 0317817	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-04 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for allergic rhinitis, 
sinusitis, costochondritis, and bronchitis.

2.  Entitlement to service connection for pneumonia.

3.  Entitlement to a compensable rating for a left 
varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 RO decision.  The Board construes 
the issues to be:  whether new and material evidence has been 
submitted to reopen claims for service connection for 
allergic rhinitis, sinusitis, costochondritis, and 
bronchitis; entitlement to service connection for pneumonia; 
and entitlement to a compensable rating for a left 
varicocele.


FINDINGS OF FACT

1.  Claims for service connection for allergic rhinitis, 
sinusitis, and costochondritis were denied in a July 1980 
unappealed RO decision, and a claim for service connection 
for bronchitis was denied in a June 1996 unappealed RO 
decision.  Evidence received since these final RO decisions 
is cumulative or redundant, or by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.

2.  The veteran did not have pneumonia in service, and he has 
no current residuals of pneumonia.

3.  The veteran has a recurrent left varicocele and a scar 
from a previous left varicocelectomy, and related impairment 
is equivalent to a tender or painful scar.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen claims for service connection for allergic rhinitis, 
sinusitis, costochondritis, and bronchitis, and the July 1980 
and June 1996 RO decisions are final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2002).

2.  Claimed pneumonia was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  The criteria for a 10 percent rating for a left 
varicocele have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.20, § 4.115b, Diagnostic Code 7523, § 4.118 
Diagnostic Code 7804 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from September 
1976 to September 1979.  Service medical records show that he 
had complaints of coughing, a sore throat, and some chest 
discomfort starting in September 1977; he was treated for 
bronchitis, and by November 1977, he was doing well.  He was 
seen for a complaint of "heartburn" in November 1977.  A 
March 1978 chest X-ray was normal.  A left varicocele was 
noted in and after May 1978.  He was seen to rule out 
pneumonia in February 1979; a chest X-ray was negative; and 
pneumonia was not found.  On an August 1979 service 
separation examination, a left varicocele was noted.  The 
examination showed the nose, sinuses, lungs, chest, and 
musculoskeletal system were normal on clinical evaluation.  A 
chest X-ray was normal.

In October 1979, the veteran claimed service connection for 
multiple conditions.

On VA examination in December 1979, the veteran's chest, 
lungs, and sinuses were normal on clinical and X-ray study.  
Some nasal discharge was noted, and there was a diagnosis of 
allergic rhinitis.  Some chest wall tenderness was noted, and 
there was a diagnosis of recurrent osteochondritis.  A left 
varicocele was noted.

In a July 1980 rating decision, the RO granted service 
connection and a 0 percent rating for a left varicocele, and 
it denied service connection for costochondritis, a "heart" 
condition (apparently referring to "heartburn" claimed by 
the veteran), allergic rhinitis, and a sinus condition.  The 
RO sent notice of the decision to the veteran in July 1980, 
but he did not appeal.  

According to a January 1982 medical history report from 
reserve service, the veteran reported sinusitis.  The 
accompanying physical examination report noted that all 
pertinent systems, including the nose, sinuses, lungs, and 
chest, were normal.  

VA medical records from later in the 1980s note a hiatal 
hernia.  On evaluation for a complaint of chest pains when 
breathing, an October 1986 chest X-ray was normal.  He was 
noted to have allergic rhinitis in December 1989.  

In December 1995, the veteran underwent a left 
varicocelectomy.  The surgery involved an incision in the 
left lower abdominal quadrant area.  The surgical wound was 
well healed by the following month.  A December 1995 chest X-
ray was normal.

In June 1996, the RO denied service connection for 
bronchitis.  The veteran was notified of this in July 1996, 
and he did not appeal.

Medical records show that in March 1997 the veteran 
complained of recent chest discomfort.  An October 1999 chest 
X-ray was normal.  VA and private treatment records from 2000 
show that the veteran complained of testicular discomfort.  
He also was being followed for complaints of allergic 
rhinitis and sinusitis.  A March 2000 chest X-ray was 
negative.  There were assessments of rhinitis and sinusitis.  
Records from March and April 2000, including sinus X-rays, 
indicate that there was no evidence of acute sinusitis.  An 
April 2000 record notes he was assessed as having allergic 
rhinitis and chest pains probably secondary to 
costochondritis.  Medical records from April and May 2000 
reflect an impression of allergic or vasomotor rhinitis.  The 
veteran reported a 25-year history of frequent nose 
stuffiness, nasal congestion, and intermittent headache.  A 
history of a diagnosis of sinusitis in 1981 was noted.  

In May 2000, the veteran filed his current claims.  

Medical records show that in June 2000 the veteran complained 
of left testicular pain and impotence.  Examination  revealed 
upper pole tenderness of the left testes, but no palpable 
mass or epididymal enlargement.  A June 2000 VA sonogram of 
the scrotum revealed that there was definitely a varicocele 
present on the left testicle; a very small varicocele seemed 
to be starting to develop on the right side.  The right 
testicle measured 1.8 centimeters by 3.8 centimeters by 2.4 
centimeters; the right epididymal head measured about 1 
centimeter and had a minute cyst; the right epididymal tail 
measured 3.5 millimeters in thickness.  The left testicle 
measured 3.6 centimeters by 1.7 centimeters by 2.5 
centimeters; the left epididymal head measured 1 centimeter 
in diameter; the left epididymal tail was 4.7 millimeters.  
The impressions were intrinsically normal testicles; small 
cysts in both epididymal heads representing either 
spermatocele or epididymal head cysts bilaterally; mild 
thickening if the left epididymal tail consistent with 
chronic epididymitis; and left varicocele and possibly early 
right varicocele.

The veteran underwent a VA genitourinary examination in July 
2000.  He complained of testicular pain with erectile 
problems, including severe pain after sexual intercourse. On 
examination, his penis and scrotum were normal; he had left 
testicular tenderness and left spermatic cord thickness.  The 
diagnoses were history of testicular sudden pain and swelling 
after apparent trauma, history of left varicocele, status 
post varicocelectomy, and sexual erectile dysfunction.  

Medical records show the veteran was evaluated in August 2000 
for erectile dysfunction.  Allergic rhinitis was noted in 
August 2000.  In September 2000, the veteran complained of 
chest tightness and allergic rhinitis.  He reported a 23-year 
history of sneezing, rhinorrhea, and sinusitis, as well as a 
history of bronchitis and pneumonia.  In addition to allergic 
rhinitis, his history was said to be suggestive of asthma.  A 
September 2000 sinus series showed mild chronic inflammatory 
changes of the maxillary sinuses.  A September 2000 chest X-
ray was normal.  Diagnoses in October 2000 included allergic 
rhinitis and a deviated nasal septum.  Pulmonary function 
studies in February 2001 were normal.

Subsequent to his active duty, the veteran had service in the 
Army Reserve, with periods of training.  During a period of 
annual active duty for training in August 2001, he was seen 
for low back problems.  [This August 2001 period of service 
is considered active service, since the veteran has a 
service-connected low back disorder from such period of 
service.]

On an October 2001 medical history report in connection with 
reserve service, the veteran reported he had a history of 
breathing problems, bronchitis, sinusitis, and a varicocele.  
He reported he had a history of allergic rhinitis and 
sinusitis since 1976.  On an accompanying October 2001 
examination for the reserve (performed at a VA medical 
center), the nose, sinuses, lungs, and chest were normal.  It 
was noted he previously had surgery for a varicocele, he had 
a 10 cm. scar of the lower gastric region, and there was now 
a recurrent varicocele which was mildly tender to palpation.  

II.  Analysis

Through discussions in correspondence, the RO decision, the 
statement of the case, and the supplemental statements of the 
case, the VA has informed the veteran of the evidence 
necessary to substantiate his claims and of his and the VA's 
mutual responsibilities for providing evidence.  Identified 
medical records have been obtained.  The VA has satisfied the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

1.  Application to reopen

Claims for service connection for allergic rhinitis, 
sinusitis, and costochondritis were previously denied in a 
July 1980 unappealed RO decision, and a claim for service 
connection for bronchitis was denied in a June 1996 
unappealed RO decision.  These decisions are considered 
final, although the claims may be reopened if new and 
material evidence has been submitted since those decisions; 
and if the claims are so reopened, then they will be reviewed 
on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The 
definition of "new and material evidence" was recently 
revised, but the new version only applies to applications to 
reopen which are received by the VA on or after August 29, 
2001; thus the new version does not apply to the instant 
case, which was filed in April 2000.  See 66 Fed. Reg. 
45,620, 45,630 (2001); 38 C.F.R. § 3.156(a) (2002).]

At the time of the July 1980 RO decision, available evidence 
included the service medical records from the veteran's 1976-
1979 active duty, and these do not show allergic rhinitis, 
sinusitis, or costochondritis.  A post-service VA examination 
noted allergic rhinitis and costochondritis, but did not link 
it to service.  Evidence received since the final July 1980 
RO decision continues to show post-service allergic rhinitis 
and costochondritis, and possibly post-service sinusitis.  
This is essentially cumulative or redundant information, not 
new evidence.  To the extent that any of the additional 
evidence may be new, it is not material evidence, as it does 
not link the post-service conditions to service.  The 
additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

At the time of the June 1996 RO decision, the service medical 
records showed an episode of bronchitis, but this was an 
acute and transitory condition which fully resolved by the 
time of service separation.  Post-service medical records did 
not show chronic bronchitis.  Evidence received since the 
final June 1996 RO decision shows some subjective breathing 
complaints.  But there has not been a post-service diagnosis 
of chronic bronchitis and there is no medical evidnence to 
link any such condition to service.  Evidence received since 
the prior RO decision is essentially cumulative or redundant 
information, not new evidence.  To the extent that any of the 
additional evidence may be new, it is not material evidence, 
as it does not show the current existence of the claimed 
conditon nor does it link it to service.  The additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

The Board finds that since the prior RO decisions, new and 
material evidence has not been submitted to reopen claims for 
service connection for allergic rhinitis, sinusitis, 
costochondritis, and bronchitis.  Thus the prior RO decisions 
remain final.

2.  Claim for service connection

Service connection may be granted for disability due to 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The veteran claims service connection for pneumonia.  Service 
medical records from the veteran's 1976-1979 active duty show 
he was evaluated once for possible pneumonia, but examination 
including a chest X-ray showed no pneumonia.  The service 
separation examination noted no residuals of pneumonia.  
Post-active duty medical records do not show any pneumonia or 
residuals of any prior episode of pneumonia.  

One requirement of service connection is that the claimed 
condition must be currently shown.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  As pneumonia or residuals of prior 
pneumonia is not currently shown, there is no basis for 
service connection.  The preponderance of the evidence is 
against the claim for service connection.  Thus the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

3.  Claim for increased rating

The veteran seeks an increased (compensable) rating for his 
service-connected left varicocele.  
 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating schedule provides that when an unlisted condition 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

The veteran underwent a left varicocelectomy in 1995.  The 
medical evidence, including a 2001 examination for the 
reserve, notes he now has a recurrent left varicocele, a scar 
from the prior left varicocelectomy, and tenderness in the 
affected area.  

The RO has rated the left varicocele by analogy under 38 
C.F.R. § 4.115b, Diagnostic Code 7523, which provides that a 
0 percent rating is assigned for complete atrophy of one 
testis, and a 20 percent rating is assigned for complete 
atrophy of both testes.  The veteran's postoperative left 
varicocele clearly does not meet the requirements for a 
compensable rating under this code.

In the judgment of the Board, the veteran's postoperative 
left varicocele may be rated as a tender or painful scar.  A 
superficial scar which is tender or painful on examination is 
to be rated 10 percent.  38 C.F.R. § 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002); 67 Fed.Reg. 49590 (2002).  The 
veteran's tenderness in the affected area, whether due to the 
recurrent left varicocele or due to the surgical scar from 
the left varicocelectomy, supports a 10 percent rating under 
this code.  Thus an increased 10 percent rating for a left 
varicocele is granted.  The benefit-of-the-doubt rule, 
38 U.S.C.A. § 5107(b), has been considered in making this 
decision.


ORDER

The application to reopen claims for service connection for 
allergic rhinitis, sinusitis, costochondritis, and bronchitis 
is denied.

Service connection for pneumonia is denied.

An increased 10 percent rating for a left varicocele is 
granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

